Citation Nr: 1755954	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased evaluation for intervertebral disc syndrome (IVDS) of the thoracolumbar spine in excess of 10 percent from December 6, 2012 to August 23, 2016 and in excess of 20 percent thereafter.

2. Entitlement to an increased evaluation in excess of 10 percent for right side sciatic nerve impairment.

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from November 2004 to November 2008.  He received the Combat Action Ribbon, among other decorations, for this service.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Subsequently, by way of a January 2013 rating decision, the RO increased the ratings for the back disability to 10 percent effective December 6, 2012 and assigned a separate 10 percent rating for right sciatic nerve impairment associated with IVDS.  By way of a May 2013 rating decision, the RO denied entitlement to a TDIU.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held via videoconference; a transcript of that hearing is of record.  

In August 2014 and again in March 2017, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

As will be discussed in detail below another REMAND is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

In March 2017 the Board remanded the Veteran's claim to afford him a new VA examination, explaining as follows:  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The regulation at 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Neither of the VA examinations of record provide findings for both active and passive range of motion.  While the 2015 examination noted no pain with weight bearing, the 2012 examination did not provide any findings on this matter.  Accordingly, further examination is necessary.

The record reflects that the Veteran was scheduled for the ordered VA examination in May 2017; however, he informed the VA he was unable to attend the examination due to insufficient notice to allow him to rearrange his work schedule.  In a September 2017 letter he requested the examination be rescheduled.  The Board finds that the Veteran should be rescheduled for a new VA examination, and effort should be made to ensure he is given adequate notice of the appointment.

With regard to the issue of entitlement to a TDIU, any decision on the increased rating claims being remanded may affect the claim for a TDIU. Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected back. Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's back. 

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition. Also, describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2017).





